AO 72A
(Rev. 8/82)

 

Sn the Anited States District Court
For the Southern District of Georgia

Waprross Division

CORTEZ T. HODGES, *
*

Movant, * CIVIL ACTION NO.: 5:17-cv-29
*
v. *
*

UNITED STATES OF AMERICA, * (Case No.: 5:13-cr-15)

*
Respondent. *

ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge's
Report and Recommendation, dkt. no. 11. Movant Cortez Hodges
(“Hodges”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge's Report and Recommendation as the opinion of the Court.
The Court DENIES Hodges’s 28 U.S.C. § 2255 Motion to Vacate, Set
Aside, or Correct his Sentence, DIRECTS the Clerk of Court to
CLOSE this case and to enter the appropriate judgment of

dismissal, and DENIES Hodges in forma pauperis status on appeal

 
AO 724A
(Rev. 8/82)

 

and a Certificate of Appealability.

SO ORDERED, this 4 day of

r

2019.

 

HON ./ LISA/GODBEY-WOOD— JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
